 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSANNE L. RUST
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5
 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                         2:17-CR-00215-MCE
12                 Plaintiff,
                                                       PRELIMINARY ORDER OF
13          v.                                         FORFEITURE
14   CAMERON FOX,
15                 Defendant.
16
17          Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Cameron Fox, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.     Pursuant to 18 U.S.C. § 2253(a), defendant Cameron Fox’s interest in the following

20 property shall be condemned and forfeited to the United States of America, to be disposed of according to
21 law:
22                 a. Black Motorola Droid Smart Phone – XT1585 Turbo 2;
                   b. Sandisk Cruzer thumb drive;
23                 c. Blue Motorola Droid phone, Model #XT1254;
                   d. Black iPhone4, Model #A1349;
24                 e. Samsung Tablet, Model #GT-P3113, serial RF2D20XAVSA;
                   f. Black Made Computer Tower, currently booked under tag 170003171;
25                 g. Toshiba Satellite laptop, Model #M115;
                   h. Blue HP invent CD-R disc, 700mb; and
26                 i. Motorola Verizon Cell phone XD926.
27          2.     The above-listed property was used or intended to be used to commit or to promote the

28 commission of a violation of 18 U.S.C. § 2252(a)(2).
                                                       1                             Preliminary Order of Forfeiture
29
30
 1          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

 2 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

 3 Marshals Service, in its secure custody and control.
 4          4.      a.      Pursuant to 18 U.S.C. § 2253(b), incorporated by 21 U.S.C. § 853(n), and Local

 5 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice
 6 of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the
 7 Attorney General may direct shall be posted for at least 30 consecutive days on the official internet
 8 government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,
 9 provide direct written notice to any person known to have alleged an interest in the property that is the
10 subject of the order of forfeiture as a substitute for published notice as to those persons so notified.
11                  b.      This notice shall state that any person, other than the defendant, asserting a legal

12 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the
13 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or
14 within thirty (30) days from the receipt of direct written notice, whichever is earlier.
15          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

16 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253(a), in which all interests will be
17 addressed.
18          IT IS SO ORDERED.

19 Dated: June 13, 2019
20
21
22
23
24
25
26
27
28
                                                            2                               Preliminary Order of Forfeiture
29
30
